Citation Nr: 1309498	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and anxiety disorder, to include as secondary to prostate cancer.

2. Entitlement to service connection for sleep apnea, to include as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.

This matter is on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge in March 2003.  A transcript of the hearing is of record.

The issues on appeal were previously remanded by the Board in July 2012 for further development and are now ready for disposition.  

The Veteran has submitted additional evidence related to his sleep apnea claim that was received after the issuance of the most recent statement of the case.  However, in a January 2013 statement, the Veteran's representative waived his right to have the RO review that evidence prior to Board adjudication.  

In a separate January 2013 statement, the Veteran's representative submitted a claim for entitlement to a total disability rating based on individual unemployability.  That issue has not been addressed by the RO, and there are currently no claims related to disability ratings that are on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action. 



FINDING OF FACT

1.  A psychiatric disability was not shown during active duty service or for many years thereafter, and is unrelated to service or to a service-connected disability.  

2.  Sleep apnea was not shown during active duty service or for many years thereafter, and is unrelated to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, claimed as PTSD and anxiety disorder, was not incurred in or aggravated by service and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).

2.  Sleep apnea was not incurred in or aggravated by service and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

The duty to notify was satisfied by letters sent to the Veteran in November 2006 and July 2012 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

While the July 2012 letter was not sent to the Veteran prior to the initial rating decision, the issue was subsequently adjudicated by the RO in January 2013. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, any timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim by the RO); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

Next, VA has a duty to assist a veteran in the development of a claim.  The duty includes assisting him in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  The RO also obtained treatment records from a number of private facilities 

VA examinations with respect to the issues on appeal were also obtained in April 2007, August 2011, and July 2012.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

This appeal was remanded by the Board in July 2012, and is the Board finds that there was substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the Board instructed the RO to provide the Veteran with notice on how to establish entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310, and to afford the Veteran VA examinations related to the issue on appeal.  

In response, the RO provided the Veteran with notice of how to establish service connection on a secondary basis in July 2012.  Moreover, he underwent new VA examinations in July 2012 that the Board finds adequate for adjudication purposes.  After the completion of that development, the claim was readjudicated and the Veteran was sent a supplemental statement of the case in January 2013.  Accordingly, the Board finds substantial compliance with the remand requests.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Service Connection

The Veteran has submitted a claim for service connection for an acquired psychiatric disorder and sleep apnea.  The Board notes at the outset that, although his claim has been substantially focused on PTSD, VA must consider entitlement to service connection for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  He has been diagnosed with depression and dysthymic disorder in addition to his claims of PTSD.  Since the criteria for establishing service connection for PTSD are different from establishing service connection for other psychiatric disabilities, the Board will consider entitlement to PTSD separately.  38 C.F.R. §§ 3.303(a), 3.304(f) (2012).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The disabilities at issue in this appeal are not considered chronic under 38 C.F.R. § 3.309(a).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a veteran's current disability and any in-service incident.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

PTSD

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  A diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual on Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2012).

Under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) (2012).

However, where VA determines that the Veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy but the claimed stressor is unrelated to the combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2012); West v. Brown, 7 Vet. App. 70 (1994).

The Veteran is asserting that he has PTSD resulting from his active duty service in the Republic of Vietnam due to several incidents.  He stated in December 1985 that he had to drive a truck that was carrying high-explosive shells.  He stated in March 2007 that he was returning from lunch in January 1968 when he viewed two soldiers who were injured by a land mine.  Although they were not immediately killed, they were badly injured.  He stated at his VA examination in August 2011 that a senior enlisted soldier drew a weapon on him, although he did not state when that happened.  He stated at his VA examination in July 2012 that he and other soldiers were getting shot at and mortared all the time.

After a review of the competent evidence, the Board determines that the Veteran does not have a valid diagnosis of PTSD.  The preponderance of the competent medical evidence shows that a diagnosis of PTSD is not warranted.  Therefore, there is no need to verify any asserted stressors.

Specifically, the Board places great probative value in VA psychiatric examinations that were conducted in August 2011 and July 2012.  In the first VA examination in August 2011, the examiner noted that the Veteran was briefly under VA treatment in 2008, but not since that time.  The Veteran stated that he experienced disciplinary problems due to racial discrimination and had been involved in a number of fights.  While the examiner believed the Veteran's claimed stressors could serve as a basis for a diagnosis of PTSD, the Veteran did not meet the criteria under the DSM-IV for a diagnosis of PTSD.  Instead, in the examiner's opinion, his symptoms were most consistent with depression and anxiety rather than PTSD.  In so concluding, the examiner noted that the Veteran's symptoms did not appear to be related to combat trauma, but rather to incidents of discrimination and similar interactions.  

At his second and most recent VA psychiatric examination in July 2012, the examiner observed that Veteran displayed passive-aggressive symptoms such as complaints of being cheated, misunderstood, or unappreciated by others.  He also exhibited paranoid symptoms such as a pervasive mistrust and suspiciousness of others, and expected that others were exploiting him.  For example, he spoke poorly about his supervisors and the people he interacted with at his place of employment, even though he had been retired since 2009.

Although the Veteran complained of recurrent distressing dreams of his experiences in Vietnam, and some difficulty concentrating and falling asleep, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In so concluding, the examiner stated that the Veteran's primary focus in the interview was on his perception of non-combat related events and, in fact, his most intense emotional responses were to his experiences of racial discrimination, and he did not demonstrate distress about anything other than his lifetime experience of discrimination and his perception of being treated unfairly.  While he reported flashbacks, he could not describe the experience when asked to do so.  

The Board recognizes that the Veteran was diagnosed with PTSD while receiving treatment at a VA mental health clinic in 2008.  Specifically, in September 2008, he stated that he needed "some help with his PTSD."  On that occasion, he appeared pleasant and with a congruent mood, and the evaluating mental health professional diagnosed PTSD, although the treatment note does not mention any specific stressor that was the basis for this diagnosis and the evidence does not show that the diagnosis was made using the DSM-IV criteria.  While there were also diagnoses of PTSD in December 1991 and October 2004, those diagnoses were in the context of other evaluations, and are of less probative value than the 2008 evaluation.  

In any event, the Board finds that the conclusions by the VA examiners that the criteria for PTSD have not been met to outweigh the other diagnoses of PTSD.  VA psychiatric examinations should be given strong probative value for a number of reasons:  (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process, (2) The VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training, and (3) VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder.  Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012).

Moreover, the Board also notes that both VA examinations were extraordinarily thorough, as they included a review of the Veteran's claims file, an extensive interview with the Veteran, and a discussion of the Veteran's claimed stressors.  In contrast, the September 2008 mental health evaluation, and others from that year, did not discuss any stressors, nor was there any review of the Veteran's medical history.  As far as the December 1991 evaluation and the October 2004 sleep study, both of which diagnosed PTSD, it does not appear that either was based on anything other than the Veteran's stated history.  The evidence does not show that any psychiatric interview or diagnostic testing was administered on either occasion of that the diagnosis was made pursuant to the DSM-IV criteria. 

Therefore, the Board relies on the VA examiners' conclusions that a diagnosis of PTSD is not warranted.  Because the preponderance of the evidence supports a finding that a diagnosis of the claimed disability, PTSD, is not warranted, the Board finds that service connection must be denied due to the lack of the claimed disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability and Sleep Apnea

The Board finds that service connection is not warranted for a psychiatric disability or sleep apnea.  Neither sleep apnea nor a non-psychotic psychiatric disorder is considered chronic under 38 C.F.R. § 3.309(a), and thus there is no basis for establishing service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Moreover, the evidence does not indicate that his claimed disabilities are related to active duty service or to a service-connected disability.

The Veteran's service records indicate that he was a poor performer in the military.  Specifically, he was convicted via court martial in May 1967 for theft of property, and again in July 1969 for assault.  He also received nonjudicial punishment on at least two occasions for disrespect of officers and noncommissioned officers.  In January 1970, a review board found that he was unsuitable for military service and was released from active duty prior to the end of his obligated service.  Statements by his supervising officers from that time indicated that he displayed "unacceptable" efficiency and "deplorable" conduct.  His unit commander indicated that he had "disregard and contempt for all but himself," and two of his senior enlisted supervisors stated that he had an extremely poor attitude.  

Significantly, the service treatment records do not show the presence of any psychiatric disorder or sleep apnea while in service.  While he complained of insomnia at a medical evaluation in May 1969 for insomnia, the evaluating physician observed that there was a "strong factor of secondary gain" in his seeking treatment, and he was not diagnosed with any psychiatric disorder at that time.  At a second evaluation that same month, the evaluating psychiatrist observed that the Veteran appeared "vague," was unconcerned about his sleep disturbances, and concluded that there was no evidence of any significant anxiety, depression, or psychotic thought disorder.  

At the time of his separation from service in January 1970, another evaluating psychiatrist declined to diagnose a psychiatric disorder, instead concluding that the Veteran had a personality defect that caused him to use poor judgment and prevented him from achieving any productive goals.  While his separation physical examination that same month diagnosed him with a passive-aggressive personality disorder, the Board notes that personality disorders are not disorders which are within the meaning of applicable legislation for disability compensation purposes and service connection cannot be granted for a personality disorder.  38 C.F.R. § 3.303(c) (2012).

As for the Veteran's complaints of sleep apnea, the service medical records show no treatment or diagnosis of sleep apnea while on active duty.  Significantly, his separation physical examination in January 1970 did not mention sleep apnea.  Therefore, neither an acquired psychiatric disorder nor sleep apnea was observed or shown in service.

The post-service treatment records do not indicate the presence of any psychiatric disorder or sleep apnea for many years after the Veteran left active duty service.  Specifically, the first indication of any psychiatric disorder in the record after service was not until December 1991, where he mentioned that he experienced "flashbacks," and alcohol abuse.  While he stated that he was hospitalized previously, the VA treatment records from prior to 1991 do not indicate that actually occurred.  Moreover, the first diagnosis of sleep apnea was not until a sleep study in October 2004.  Those initial diagnoses of the claimed disabilities were 21 and 33 years after he left active duty.  That weighs against the conclusion that these disorders are related to active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board places great probative value on a number of VA examinations that were undertaken to address the issues on appeal.  An August 2011 VA psychiatric examiner diagnosed the Veteran with depression and anxiety disorder, based on the Veteran's complaints of anxiety related to his other health disorders.  However, the examiner also diagnosed maladaptive personality traits based on the Veteran's complaints about other people and his apparent limited insight.  That examiner did not opine whether the disorders were related to active duty or to his prostate cancer.  

At a July 2012 VA examination, the examiner limited the Veteran's diagnosis to a personality disorder with passive-aggressive and paranoid features and dysthymic disorder.  Both examiners identified a personality disorder which does not constitute a disability for which service connection can be granted.  38 C.F.R. § 3.303(c) (2012).   

The Board is also persuaded by the observations of the second VA examiner, who opined that it was less likely than not that the Veteran's psychiatric disorder was related to either active duty or to his service-connected prostate cancer.  In providing that opinion, the examiner stated that there was no support in medical literature to support the concept that prostate cancer was a causative factor in psychiatric disorders such as dysthymic disorder and, in any event, his psychiatric disorder predated his prostate cancer.  The examiner also noted that psychiatric disorders like the Veteran's are by definition present from teens and young adult hood, and are inflexible and stable.  Based on those opinions, the Board concludes that there is no competent evidence establishing that he has both a psychiatric disability for which benefits may be granted and that any psychiatric disability is at least as likely as not related to active duty or to a service-connected disability.  

As for his sleep apnea, the Veteran underwent his first VA examination for this disorder in April 2007.  At that time, he stated that he had experienced difficulty sleeping since active duty, and had to wear a CPAP machine at night.  After a physical examination, the VA examiner also diagnosed sleep apnea, but opined that it was not caused by any sort of sleep disturbance.  

At his second VA examination in July 2012, the Veteran stated that, by 2004, he was having progressive symptoms with his breathing.  He stated that he was issued a CPAP, but did not regularly use it.  He smoked until recently, and he hoped that stopping smoking would improve his symptoms.  After completing an examination of the Veteran, the VA examiner diagnosed sleep apnea.  The July 2012 VA examiner opined that it was less likely as not that the Veteran's sleep apnea was related to either his service-connected prostate cancer or his active duty service.  In providing that opinion, the examiner stated that there was no indication of sleep apnea in service and, while there were complaints of insomnia, there were very many causes of insomnia besides sleep apnea.  Moreover, it was not until 2004 that he was first diagnosed, and it was more likely that his sleep apnea was related to his weight, as his sleep symptoms correlated to his weight gain.  

The Board finds that the examinations and resulting opinions are adequate for adjudication purposes.  The examiners reviewed the claims file and conducted a physical examination.  Moreover, the examination reports make clear that the examiners considered the Veteran's statements.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  The examiner also offered sufficient conclusions with supporting data and a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Significantly, the Veteran has not submitted any evidence that rebuts the examiners' conclusions.  While he has recently submitted an abstract from the Mayo Clinic discussing sleep apnea, that abstract discusses sleep apnea only in the most general terms.  In contrast, the VA examiner's provided opinions based on the specific facts that are relevant to this Veteran's claims.  Therefore, that type of evidence is of minimal persuasive value compared to the VA examiners' opinions.

The Board has also considered the statements made by the Veteran relating his psychiatric disorder and sleep apnea to his active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the Veteran, as a lay person, is not competent to provide testimony regarding the etiology of his sleep apnea or any psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the disabilities are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea and psychiatric complaints are found to lack competency.  The Board finds that competent medical opinions to be more persuasive.

The Board is also aware of the Veteran's assertions that he has had symptoms related to both claims on appeal since he left active duty.  While he is not competent to diagnose sleep apnea or any sort of psychiatric disorder, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is medical in nature, he is competent to provide testimony regarding observable symptomatology, if credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board finds the Veteran's statements about his symptoms to be of limited credibility and of minimal probative value.  For example, at his VA examination in July 2012, he stated that his sleep apnea symptoms were not manifest until 2004.  Moreover, while he has stated experiencing psychiatric symptoms since service, neither of the VA examiners believed that his symptoms were related to a specific psychiatric disorder.  Furthermore, the service examiners also did not attribute his complaints to a psychiatric disorder, and one attributed his seeking treatment to a strong factor of secondary gain  The Board also cannot ignore the significance of the fact that the Veteran did not file his claim for service connection for this issue for many years after he left active duty.  Shaw v. Principi, 3 Vet. App. 365 (1992) (Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for a psychiatric disability and sleep apnea.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, claimed as PTSD and anxiety disorder, to include as secondary to prostate cancer, is denied.

Service connection for sleep apnea, to include as secondary to prostate cancer, is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


